Case 4:19-cv-02655 Document1 Filed on 07/17/19 in TXSD Page 1 of 12

PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015)

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF TEXAS United States Courts
DIVISION Southern pent of Texas

Brian Jeffecon * 31737 | JUL 17 2019
Plaintiff's Name and ID Number
Brazos Gunrt) Oedentian Center David J. Bradley, Clerk of Court
\¥3S Sandy Point RO- Acyan,TK 77807
Place of Confinement
CASE NO.
(Clerk will assign the number)

 

oFhicec Chrighian, Badge*aid
303 EB. ad*sbk. Bryan TX 77803
Defendant’s Name and Address

 

Defendant’s Name and Address

 

Defendant’s Name and Address
(DO NOT USE “ET AL.”)

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep a
copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and. declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.
Case 4:19-cv-02655 Document1 Filed on 07/17/19 in TXSD Page 2 of 12
FILING FEE AND IN FORMA PAUPERIS (IFP)

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma pauperis
data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “...if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28 U.S.C.

§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court will apply 28 U.S.C. § 1915 and, ifappropriate, assess
and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed in
forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting it
to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to filea NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? __YES_ ¥ NO
. B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one

lawsuit, describe the additional lawsuits on another piece of paper, giving the same information.)
1. Approximate date of filing lawsuit:

 

2. Parties to previous lawsuit:
Plaintiff(s)
Defendant(s)

Court: (If federal, name the district; if state, name the county.)

 

 

 

Cause number:

 

Name of judge to whom case was assigned:

 

Disposition: (Was the case dismissed, appealed, still pending?)

 

yn WMS Y

Approximate date of disposition:

 
Case 4:19-cv-02655 Document1 Filed on 07/17/19 in TXSD Page 3 of 12
I. PLACE OF PRESENT CONFINEMENT: (9720S County Detention Center

Tl. © EXHAUSTION OF GRIEVANCE PROCEDURES:
Have you exhausted all steps of the institutional grievance procedure? _X YES __ NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

IV. PARTIES TO THIS SUIT: .
A. Name and address of plaintiff: GB Cc \oav\ Vellecscan so v | T 3 |
93S Sandy Fao RO.
Rcyan. TX I7807

B. Full name of each defendant, his official position, his place of
employment, and his full mailing address.

Defendant#1: OFC cel Christian Badge HAY! Comin ss. ones lice

aiicer of The City of Bryan: Bryon Aen Deo, "22 Fat? st Baan Kk

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you. 77803

Fal lice Misconcick $ Bias-based Profi hag; unredtonahle Detentinn, iMeges| search 3 covfinenen’
Rerass meych .

Defendant #2:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #3:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #4:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 

Defendant #5:

 

 

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

 
Vi.

Case 4:19-cv-02655 Document1 Filed on 07/17/19 in TXSD Page 4 of 12

STATEMENT OF CLAIM:

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give any
legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number and
set forth each claim in a separate paragraph. Attach extra pages ifnecessary, but remember the complaint must
be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY STRIKE YOUR

COMPLAINT.

on the. EULNING of Nav. 1a, INK in Boyan exos FT, Leong a Prete Arie wey,
Meade oa lek turn onto Plasmon Lu. boards Rack Lue in feat af aficer Chetsttan
Redge* iY. © Come Yo or S\a0 od Yoo ghd sign | lacecte A ak Pe. Colne ( of Bata. Ls Pletasman Lu
Wdicating Cn Ligh tu_arts Rawk da. Aver aleang “the buen the. olice f Waite es a heffic

Sinb on me. The Acicer approached me. {ror he passenger side ond advised me he was Pull A
‘ Kaan ANS e\lesurien

AS cond bon of my dain Signals
use dang sq be adledged 4a hove smelled marijuank sgl coming Harn WY cal and ne t
he was Sok toa he conducking a Seat. AS a fesulk of Wis seardy 7 wus attested.
The oficer olso mate a @™ claim to alledgelY abse(ve me failing fo S409 ek he desisnaled £teP
Pon al We sho si gf). Knowing Pus re fi led o_complunt Yer Cucied | piag-bosed peel ling

RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

 

 
 

I Dismiss of all criminal Chacoes 10 Conneckan tn the Miscanducl. a. officer to

odend classes 3 mentor the. §Z0K ec Substena bre Kneshy Lacent ica\ [oss Mente 8 @vatlouc| dishess

VII.

VI.

GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.
Brian Wilen Webbe frson

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal prison
or FBI numbers ever assigned to you.

1509 6bO

SANCTIONS:
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES ' NO
B. Ifyour answer is “yes,” give the following information for every lawsuit in which sanctions were imposed.

(If more than one, use another piece of paper and answer the same questions.)

1. Court that imposed sanctions (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date sanctions were imposed:

 
V. Case 4:19-cv-02655 Document 1 Filed on 07/17/19 in TXSD Page's of 12 -

OTN TEMENY oF CLAIM Cont: , _
Win the De Cattme nt 's_ Porte ssiona\ Shem bent ds Di WGA,
_Creteance % 14-CX~-C cay. The {i AA GS o& rok Combleyat |

Ane 2Skiga Mon 18 aNekeled | | :

Twas Pobled by Diicer Carisiiorn Bedge*® 41 of the
Reyer Police Detackmen!y Witla loiaseds longed MOMS, Lofced ite an
Unpleasant Svcd ain en uateaganale areRic. Sto wal Wa
fabricated Peloalale Cause , to house. may Davee | Pel sons dug Parmugh

10. Seaccl, Subeguent-| y. lead wa, AQ my Canteen.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:19-cv-02655 Document 1 Filed on 07/17/19 in TXSD. Page 6 of 12.

Vi. RELL EE:

 

HA declacen den hol ne acts and ani SS10NS de « fibeck

 

Midlete. py righks_alatet the Censtitutian cand Louis ok tye
Uniled Stokes .

 

_ Recouety ok s\\_ CeSts in connec tien. 4D ene Ling ok
ne soit.

 

__ bo. Ala yadditicnel celiel dhe Cork deems 5 Us PloPe G

 

ENG 29.0 ttalble. _ , _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CANT. 4
7 Case 4:19-cv-02655 Document1 Filed on 07/17/19 in TXSD Page 7 of 12
4. Have the sanctions been lifted or otherwise satisfied? YES NO

C. Has any court ever warned or notified you that sanctions could be imposed? ___YES_Y_ NO

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division):

 

2. Case number:

 

3. Approximate date warning was issued:

 

Executed on: )~[lo ~{ 4 Acian _dSfleran
DATE ~

~ (Signatufe of Plaintiff)

PLAINTIFF’S DECLARATIONS

1. Ideclare under penalty of perjury all facts presented in this complaint and attachments thereto are true and
correct.

2. Iunderstand, if] am released or transferred, it is my responsibility to keep the court informed of my current

mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.

4. I understand I am prohibited from bringing an in forma pauperis lawsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while incarcerated
or detained in any facility, which lawsuits were dismissed on the ground they were frivolous, malicious,
or failed to state a claim upon which relief may be granted, unless I am under imminent danger of serious
physical injury.

5. Iunderstand even if I am allowed to proceed without prepayment of costs, I am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Lo

Signed this | (i day of Vu \ Vy ,20_\4
(Day) (mohth) (year)

 

 

Boon “Dellereor

(Signature df Plaintiff)

 

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but are
not limited to, monetary sanctions and the dismissal of this action with prejudice.
 

 

 

   
  
  

 

 

 

 

 

re

psp# /PalC L-OO2
Employee/Officer Allegation Notification Form .

 

 

      

a ; Reporting Party
Name: Bevay, Je t$e sen

; Sey, | | Dae: Y- 3.3 -1 4
Suet: {83S Sandy Polat Road
City: BrVarn State: “Teva § Zip Code:_ 7“ 8O 7

Date of Birth: 3-QY~ Zi Phone!: A) A Phone2: aj

 

 

 

 

 

 

 

Incident Information

 

 

 

 

 

 

 

 

Date: {{- {Q - | | Time: Agpoxr Lol Location: Plainsmany Lii= Racudt Lit/.
Employee/Officer }: Chyri Stay, Race: {Ai K Sex: Male.
Employee/Officer 2: _— Race. = Sex; =

Witness 1: _ Contact Information: —

Witness 2: — Contact Information: ~—?

 

 

 

 

Details (use back for continuation): W6e id hie SO O% OS hase invdvede Thvag of ~
Formal comPlaind of fractal! bias based Pol lag against ene ofrecer Chashan Badge
BY of the Beyan falice Gept. Brazos, Couaty TEVas’ dn He evencay «© Nou. (Oo, dUk
E Brian RE Gon] was Sulpyeched to a treftlc stg widyouk mecik, AC wth, Protuce | ar
Precedia Subsequently leading into % Cuewt af intr: agement oF my Yth s [4 amendeen f

bs < ~~ FT . 7 . a . oo, 3 wy : , a
Yv Be e+ alance. laken cow q vi lect Pi t beable Cause Stedument [teftrds cose Ft BP ISiloouy 7
aS law unclear aS to ian Ank Poh ling yepert exists T was soppfosed ly oloset
bransps eds or, every if Tdidand failure 4 StoP ak a Step 319K; OF net UNA m y
right, rea? Hre wag in tae withi+t, NO wri ten Womings OF Credo were issueck , 2
This allegation will be reviewed by the Professional Standards Divisidn and maintained as a governmental record by
the Bryan Police Department. J understand that making a false entry in this record or making a false report to a

police officer is against the law, and {,may be subject to criminal prosecution if information entered here is
subsequently shown to be mt equest a copy of this form as | have submitted it,
o.

- Signature: (Suc auen I. BC AY Date: bs 9 z ~ | G

(CJ Reporting party did not wislle sign/was not present at time of allegation

Supervisor Receiving Notification: J? lelayde Toys. Signature:

Department Use Only
(C1 This allegation is resolved through the preliminary investigation and response to the reporting party as described
- above. There were no violations of policy and no corrective action taken; or
(J This allegation is resolved after preliminary investigation and corrective action: [] DAR (attached) (FJ IPR entry
Supervisor: Div. Com.: Bur, Com.: Chief: PSD:

Date: Date: Date: Date: Date:

 

 

Supervisor will be reporting party

ate: Yl29fi9

  
 

 

 

 

 

 

 

 

 

 

 

 

ekois allegation needs further investigation or action.

BPD Farm 91-A

 
 

Case 4:19-cv-02655 Document 1 Filed on 07/17/19 in TXSD Pac

 

6k Comperence oF the tans perttian code, Cwhich & fee\ every allicg

Sw entorcement 15 supposed to Possess) and Anir- Profil a
Gnd Jor rePorts

reguited DY The Tatas Code of Cri?
would .S | . aD ode 6 Ty Mi ne\ Procedule
ih ' aL “ne Samy Suppor ac euidence a8 i+ Wauld contain
e teuth dt He teollic Stop to Which TL was profiled and. Cher the
Poh melheds of Off cer cheest

Vary $v gest Modives Genter
to truth, Pesdocal and Precedure 53 emneay

 

4% avdiofuvideo

 

 

 

 

 

 

 
_ Case 4:19-cv-02655 Document 1 Filed on 07/17/19 in TXSD Page 10 of 12
Dy»,

   

To Protect and Enhance the Quality of Life
Through Excellence in Service
For a Safer Tomorrow

! BRYAN POLICE DEPARTMENT
May 31,2019

Mr. Brian Jefferson
1835 Sandy Point Rd
Bryan, TX 77807

Dear Mr. Jefferson:

On April 29, 2019, you contacted Lt. Walt Melnyk about an incident involving a Bryan Police
Department Officer. The Professional Standards Division has completed its investigation of
your allegations.

A review of this investigation has resulted in a finding of unfounded in one of the allegations.
This finding indicates that the evidence tends to disprove the allegation of misconduct.

A review of this investigation has also resulted in a finding of sustained in the other allegation.
This finding indicates that there is sufficient evidence to prove the allegation of misconduct and
that the officer was found to be in violation of Bryan Police Department policy. This
information has been forwarded to the officer’s Chain of Command for appropriate action to
ensure proper conduct and understanding of all department and city policies.

This concludes involvement by the Professional Standards Division in this matter.

 

I hope any future contact you may have with the Bryan Police Department will be more positive.
If our department or I can ever be of assistance to you in the future, please let me know.

Sincerely,

eh
Cow

Eric Buske
Chief of Police

Bryan Police Department
979-209-5387

cc: Professional Standards
 

To Protect and Enhance the Quality of Life
Through Excellence in Service
For a Safer Tomorrow

BRYAN POLICE DEPARTMENT

June 11, 2019

Mr. Brian Jefferson #81737
1835 Sandy Point Rd
Bryan, TX 77807

Dear Mr. Jefferson:

On June 6, 2019 you requested more information regarding the outcome of the allegations of
officer misconduct.

In réference to the allegation of Bias Based Profiling, a review of this investigation has resulted
in a finding of unfounded. This finding indicates that the evidence disproved the allegation of
misconduct, ce

In reference to the allegation of Probable Cause for Traffic Stop, a review of this investigation .
has resulted in a finding of sustained. This finding indicates that there is sufficient evidence to
prove the allegation of misconduct and that the officer was found to be in violation of Bryan

\. Police Department policy. This information has been forwarded to the officer’s Chain of

AY Command for appropriate action to ensure proper conduct and understanding of all department
4 and city policies.

Sincerely

  

iY
Eric Buske -
Chief of Police
Bryan Police Department
979-209-5387

 

cc: Professional Standards 19-CI-002

 
led on 07/17/19 in TXSD_ Page 12 of 12

Case 4:19-cv-02655 Documert

    

Brazos County (Je
\83S Sandy
(Seyon VY 7T/

we avn FVeKec son

oY
gout eILe?

S137.
Jeno Cenrvyem

{b7

yehed 7g Texe®
nites Dial of
ne

.

Yo Ag -
7 asa
ee

audi

 

     

 
